Citation Nr: 1715918	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left knee disability as secondary to service-connected lumbar spine stenosis with bilateral radiculopathy.

2.  Entitlement to an effective date prior to September 16, 2014 for the award of a 100 percent rating for coronary artery disease (CAD) status post coronary bypass surgery.

3.  Whether severance of service connection for an acquired psychiatric disorder, to include anxiety disorder and depression, was proper.  

4.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 (increased rating ), March 2015 (effective date), April 2015 (knee), and May 2015 (severance) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disorder was not manifest within a year of discharge from service, is not related to service and is not caused or aggravated by a service-connected disability.

2.  The Veteran met the criteria for a 100 percent  rating for CAD as of September 7, 2014, but at no time prior to that date.

3.  The Veteran developed depression secondary to service-connected disability and the award of service connection for an acquired psychiatric disorder, to include depression, was proper.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an effective date of September 7, 2014, but no earlier, for the award of a 100 percent rating for CAD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7011 (2016).

3.  The severance of service connection for an acquired psychiatric disorder was not proper and service connection is restored.  38 U.S.C.A. §§ 1110, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With regard to the earlier effective date claim, this appeal arises from the Veteran's disagreement with the initial effective date assigned following the award of an increased rating.  In this case the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decisions, statement of the case, and supplemental statement of the case have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

VA's duty to notify was satisfied by a September 2014 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records, Social Security Administration (SSA) and VA treatment records have been associated with the record.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Left Knee

In September 2014 the Veteran requested service connection for a left knee disorder and indicated that his left knee problems were caused by service-connected back problems.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's service treatment records are negative for any diagnosis, abnormal finding, or complaint indicating a left knee disorder.  Post service medical records reveal no left knee complaints or abnormal findings for many years after discharge from service.  On VA examination in March 2015 the Veteran complained of chronic knee pain.  He was found to have degenerative osteoarthritis of the left knee.  The impression was mild degenerative changes.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a left knee disability.  With respect to direct service connection, there is a lack of evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection is not warranted.  Likewise, continuity of symptomatology is not established for a left knee disability.  A left knee disability was not present during service, and was first diagnosed many years following service.  Thus, continuity is not shown. 

For the purpose of secondary service connection, the Veteran asserts that his left knee disability is secondary to service-connected back problems.  However, service connection has not been granted for a back disability and the Veteran has never filed a claim for service connection for a back disability.  Consequently service connection for a left knee disability cannot be granted as secondary to the Veteran's back disability.  Furthermore, the evidence does not show, and the Veteran does not assert, that his left knee disability is secondary to any of his disabilities for which service connection has been granted, i.e., CAD, a psychiatric disorder, tinnitus, and a chest scar.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a left knee disorder must be denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Earlier Effective Date 

A November 2011 rating decision granted the Veteran service connection and a 60 percent rating for coronary artery disease status post coronary bypass surgery.  The 60 percent rating was effective from February 7, 2009.  A claim for an increased rating for CAD was received by VA on September 23, 2014.  The March 2015 rating decision on appeal granted the Veteran a 100 percent rating, effective from September 16, 2014.

The Board notes that the Veteran and his attorney have provided no specific assertions as to why they believe the Veteran should be awarded an effective date prior to September 16, 2014 for the 100 percent rating assigned for his CAD disability. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2016).  Further, under VA regulations, "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157 (a) (2016).  (The Board is aware of the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)  Once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157 (b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013). 

By a November 2011 rating action, the RO granted service connection for coronary artery disease status post coronary bypass surgery.  A 60 percent rating was assigned, effective February 7, 2009.  In June 2012, the RO issued a rating decision confirming the 60 percent rating for CAD, based on a January 2012 VA examination that indicated that the Veteran's METs level was between 3 and 5 and that his ejection fraction was 56 percent.  

In October 2012, the Veteran was provided a VA medical examination.  The October 2012 VA examiner indicated that the Veteran's METs level was between 3 and 5.  The examiner noted that the Veteran's LVEF was 56 percent when checked in January 2012.  

An August 2014 VA treatment record notes that the Veteran complained of a recent episode of chest discomfort.  

A September 7, 2014 private hospitalization record indicates that the Veteran reported several weeks of dyspnea, but acutely worse in the last 24 hours.  He was noted to have acute onset of chronic systolic congestive heart failure.  

The Veteran's cardiac disability is rated under Diagnostic Code 7011, the rating code for ventricular arrhythmias (sustained).  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place, or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011.

The Board has reviewed the evidence dated prior to the September 23, 2014 claim for an increased rating for CAD.  Private medical records indicate that on September 7, 2014 the Veteran was admitted for treatment of acute onset congestive heart failure.  The Veteran reported that his condition had gotten acutely worse in the last 24 hours.  The Board finds that as of September 7, 2014 the Veteran had developed chronic congestive heart failure.  Consequently, he met the criteria for a 100 percent rating under Diagnostic Code 7011 as of September 7, 2014.  Accordingly, an earlier effective date of September 7, 2014 for the award of a 100 percent for the Veteran's CAD is warranted.     

As noted above, within a year of the June 2012 rating decision confirming the Veteran's 60 percent rating for CAD, VA obtained a new VA examination of the Veteran's heart condition.  The Board need not address whether the June 2012 rating decision is final.  The fact remains that all the medical evidence prior to September 7, 2014 clearly shows that the Veteran did not meet the criteria for a rating in excess of 60 percent for CAD.  Consequently an effective date prior to September 7, 2014 is precluded.  38 C.F.R. § 3.400 (o). 

IV.  Severance of Service Connection

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous, with the burden of proof being upon VA.  However, the review of the record is not limited to evidence that was before the RO at the time of the original adjudication.  See 38 C.F.R. § 3.105 (d); See Stallworth v. Nicholson, 20 Vet. App. 482 (2006). 

In this case, the Veteran submitted a claim for service connection for depression and PTSD in September 2014.  A February 2013 rating decision granted the Veteran service connection for an anxiety disorder (claimed as PTSD).   

The May 2015 rating decision on appeal severed service connection for an anxiety disorder (claimed as PTSD), effective August 1, 2015.  The RO noted that in a rating decision issued in September 2014 it determined that there was clear and unmistakable error in granting the Veteran service connection for an anxiety disorder based on the fear of hostile enemy action under 38 C.F.R. § 3.304(f).  The RO stated in the September 2014 rating decision that the evidence did not show that the Veteran had an anxiety disorder that was related to service or that was secondary to the Veteran's CAD.  

The Board finds that severance of service connection for the Veteran's psychiatric disorder was not proper.  Although VA has previously framed the psychiatric issue solely as one involving an anxiety disorder and PTSD, the medical evidence indicates that the Veteran has a depressive disorder and reveals that the Veteran specifically requested service connection for depression on his September 2014 claim for service connection for psychiatric disability.  Furthermore, the Board finds that the weight of the evidence indicates that the Veteran's depressive disorder is secondary to his service-connected, 100 percent disabling, CAD.  This is supported by a June 2013 private psychologist statement.  She opined that the Veteran's depression was more likely than not caused by the pain and limitations from his service-connected CAD and tinnitus.  Additionally, in June 2014, a VA psychologist opined that the Veteran had a depressive disorder that was at least as likely as not caused by or a result of his physical health condition.  Furthermore, an August 2014 VA examiner opined that the Veteran's depressive disorder is as likely as not related to his physical health condition.  The Board notes that the medical evidence indicates that the Veteran's most serious physical ailment is his service-connected cardiac disability.

Based on the above, the Board finds that severance of service connection is not warranted, as clear and unmistakable error has not been shown.  The Veteran's claimed psychiatric disability includes depression and both VA and private medical evidence links the Veteran's depression to his service connected disabilities.  Therefore, as there has been no clear and unmistakable evidence that the original grant of service connection was erroneous, service connection should not be severed.


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability, is denied.

An effective date of September 7, 2014, but no earlier, is granted for the increased, 100 percent, rating assigned for CAD.

The severance of service connection for an acquired psychiatric disorder, to include depression, was not proper, and service connection is restored.


REMAND

The February 2013 rating decision on appeal granted the Veteran service connection for a psychiatric disorder, now classified as depression, effective from March 29, 2011.  The Veteran seeks an initial rating in excess of 30 percent.  

An October 2014 private psychological evaluation report notes that the Veteran sees a VA psychiatrist every three months, that the Veteran was working with a VA counselor, and that he reported participation in VA group therapy.  Records of the reported VA psychiatric treatment are not currently in the Veteran's claims file.  The Veteran's increased rating claim must be remanded in order that these records may be obtained and associated with the Veteran's claims file.  When these records have been associated with the Veteran's claims file, he should be provided a VA examination to determine the current severity of his service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records, including all mental health and group therapy records, dated from March 29, 2011 to present.

2.  When the above action has been accomplished, arrange for a VA examination of the Veteran by a suitably qualified health care professional to determine the severity of his service-connected depression.  The claims file should be provided to the examiner for review in conjunction with the examination.    

3.  After completing the above actions readjudicate the Veteran's claim.  Thereafter, if the benefit on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the return the appeal to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


